Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The amendment and IDS received 1/11/21 have been entered and claims 1-4, 6 are currently pending in this application. 
Priority is granted to December 30, 2016.  The sequence requirements have been met.  Please review the headings in the specification as related to standard US patent practice.  It is noted that 3,5-caffeoylquinic acid is also known as isochlorogenic acid and the CAS is 956712-44-OP. 
In view of the interview of 2/24/21, the final Office Action mailed 2/5/21 is hereby withdrawn and this Office Action is made non-final and the date to respond is reset.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1, 2, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yin in view of Kou.
Yin (CN 104546819) entitled “Application of Dicaffeoylquinic Acid in Treating Systemic Autoimmune Diseases” teaches on page 1 last paragraph, treating polymyositis.  On page 5 first full paragraph, 3,5-dicaffeoylquinic acid is listed as a preferred derivative for treating.
The claims differ from Yin in that they are newly directed to more specific muscle disorders.  
Kou (CN 105878644) entitled “Medicated Liquor and its Preparation Method and Uses” machine English translation provided, teaches chrysanthemum extract for treating muscular dystrophy.  On page 1 muscle atrophy, its causes and types are discussed.  On page 5 the composition treats muscle atrophy and soft tissue injury.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to treat various muscle functions and disorders because Yin teaches the same compound claimed, 3,5-dicaffeoylquinic acid, is effective to treat polymyositis which is associated with muscle inflammation, muscle pain, and weakness, and Kou .

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yin and Kou as applied to claims 1, 2 and 6 above, and further in view of Wang.
See the teachings of Yin and Kou above.
The claims differ from Yin and Kou in that they recite extraction methods of chrysanthemum to obtain 3,5-dicaffeoylquinic acid.
Wang (2019/0030200) entitled “Air Scavenger Composition” teaches in paragraph 56, chemicals extracted from Chrysanthemum include 3,5-dicaffeoylquinic acid.  In paragraph 58-59, extraction methods are discussed including ethanol as a solvent and supercritical CO2 fluid extraction.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to obtain 3,5-dicaffeoylquinic acid for treating muscle disorders as taught by Yin and Kou by extracting the compound from chrysanthemum with the claimed solvents because Wang teaches extracting chrysanthemum to obtain 3,5-dicaffeoylquinic acid with the same solvents as claimed. 
1/11/21 have been fully considered but they are not persuasive.
Applicants’ response argues that the polymyositis taught by Yin is distinct from the atony, atrophy, dystrophy, myasthenia, cachexia and sarcopenia newly claimed in claim 1 and so would be treated differently.
It is the examiner’s position that Kou, previously cited, teaches treating muscular dystrophy with the same extract as presently claimed.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in 
The claims are directed to preventing muscle disorders, specifically atony, muscular atrophy, muscular dystrophy, myasthenia, cachexia and sarcopenia.  No evidence is seen in the presently claimed method as being effective to prevent any disorder and the claimed disorders are not readily prevented by any known method or compounds.

Applicant's arguments filed 1/11/21 have been fully considered but they are not persuasive.
Applicants’ response argues that the examples are directed to treating muscle disorders.
It is the examiner’s position that there is no evidence presented to prevent the listed disorders which are known to be difficult at best to prevent.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH GITOMER whose telephone number is (571)272-0916.  The examiner can normally be reached on M F 8:30 6:00, Tues Fri 8:30 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571 272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/RALPH J GITOMER/Primary Examiner, Art Unit 1655